It Is Therefore Ordered that Kenneth F. Crockett be and he is hereby disbarred from the practice of law in Kansas, and his license and privilege to practice, law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Kenneth F. Crockett from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1995 Kan. Ct. R. Annot. 222).